                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )      Case No. 17-04106-01-CR-C-SRB
                                             )
LEONARD J. WILSON,                           )
                                             )
               Defendant.                    )

                                             ORDER

       Before the Court is Magistrate Judge Willie J. Epps, Jr.’s Report and Recommendation

(Doc. #59) denying Defendant’s Second Motion to Suppress Evidence (Doc. #46). On September

9, 2019, Judge Epps conducted a hearing on the Second Motion to Suppress Evidence. On

September 16, 2019, Judge Epps issued his Report and Recommendation. Defendant filed

objections to the Report and Recommendation on September 26, 2019. After an independent, de

novo review of the pending motion, the record, and applicable law, the Court adopts Judge Epps’s

findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED that Judge Epps’s Report and Recommendation (Doc. #59) is adopted and shall

be attached to and made part of this Order. Defendant’s Second Motion to Suppress Evidence

(Doc. #46) is DENIED and Defendant’s Objections to Report and Recommendation (Doc. #60) are

OVERRULED.



       IT IS SO ORDERED.



DATED: September 27, 2019                           /s/ Stephen R. Bough
                                                    JUDGE STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT COURT
